DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 01/04/2022 have been fully considered but they are not persuasive. The examiner respectfully responds to the ARGUMENTS / REMARKS as below.
	The applicant argues that Tsai or Tsai and Roy in combination fail to teach any claim features relating to the visual information of the UE, i.e. “obtaining visual information of a UE; accessing a shared channel to communicate with the UE based on the visual information, and communicating with the UE over the shared channel using one or more beams based on the visual information” as recited in claim 1. (REMARKS/ARGUMENTS, page 2-3)
	In response, the examiner points out the paragraphs [0005], [0037], [0054], and [0059], etc. of the specifications which disclose about visual information.  The paragraph [0005] disclose: In certain deployments, a base station or other access points (e.g.) APS, gNBs, road side units (RSUs), or remote radio heads (RRHs) may be equipped with a camera, sensor or other electronic device capable of detecting light, infrared energy etc.  The base station or a server connected to multiple APs may use such electronic devices to identify visual information regarding UEs.  The Fig. 1, paragraph [0037] disclose that the base station 180 may include a vision component 198 that is configured to obtain visual information of a UE, access a shared channel to communicate with the UE based on the visual information, and communicate with the UE over the shared channel using one or more beams on the visual information.  The paragraph [0054] almost have paragraph [0005] information.  The paragraph [0059] disclose that the base station may perform vision-based UE detection.  The base station may use visual information to detect or track the position of UEs.  For instance, the base station may capture using a camera, images showing the presence of various UEs and/or users.  Using this visual information, the base station may detect that some UEs are directly visible (e.g. unobstructed), while the other UEs may be hidden or obstructed (e.g.) when using an optical camera, the base station may support the presence of hidden UEs in or around detected users based on the visual information.  In such case, the base station may confirm the presence of these hidden UEs.  Further based on other information (e.g. radio measurements, GPS measurements).  The examiner has interpreted the claims on visual information based on the above disclosure and support in the specifications, and although inherently but clearly understood that the gNB disclosed in the reference is equipped with a camera which captures the visual information of the objects.  It is also well known and understood in the art that road side units (RSUs) are equipped with camera which captures the image or visual information of vehicles.  (Note: should the applicant does not agree with the examiner’s interpretation on visual information, the applicant may further amend the claims defining visual information in the claims clearly and/or provide further explanation).
	Further, Tsai discloses through Fig. 1, [0009], [0027] Base Stations 102, [0028]-[0031], The paragraph [0029] discloses Wi-Fi Access Point AP 150. Tsai discloses through paragraph [0028] UEs 104, [0031] The gNodeB (gNB) 180 operates in millimeter wave (mmW) frequencies and/or near mmW frequencies in communication with UE 104.  The gNB acquires visual information of a user equipment as gNB may be equipped with camera, etc. Tsai discloses through paragraphs [0029]-[0030] The small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network.  Tsai further discloses through paragraphs [0029]-[0030] that the small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network, [0031] The mmW base station 180 utilizes beamforming 184 to compensate for the extremely high path loss and short range.  Roy discloses about one or more beams through various passages, paragraphs [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164].  The motivation to combine the teachings of Roy would lower the power consumption.  It would lead to line of sight (LOS) dominated coverage.  It would also improve signal to noise ratio. (Roy, [0002]-[0006]) 
Thus, Tsai in combination with Roy disclose all the features of the claim 1.
3.  The claim 30 rejection under 35 U.S.C. 101 is withdrawn in view of appropriate amendment.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 13-17, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., (Pub. No.: US 2019/0149216 A1), in view of Roy et al., (Pub. No.: US 2015/0382171 A1).

Regarding Claim 1,	 (Original) Tsai discloses a method of wireless communication at a base station comprising: (Tsai, Fig. 1, [0009], [0027] Base Stations 102, [0028]-[0031], The paragraph [0029] discloses Wi-Fi Access Point AP 150)
 obtaining visual information of a user equipment (UE); (Tsai, [0028] UEs 104, [0031] The gNodeB (gNB) 180 operates in millimeter wave (mmW) frequencies and/or near mmW frequencies in communication with UE 104.  The gNB acquires visual information of a user equipment as gNB may be equipped with camera, etc.)
accessing a shared channel to communicate with the UE based on the visual information; and (Tsai, [0029]-[0030] The small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network)
communicating with the UE over the shared channel based on the visual information.  (Tsai, [0029]-[0030] The small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network, [0031] The mmW base station 180 utilizes beamforming 184 to compensate for the extremely high path loss and short range)
Tsai does not explicitly disclose following:
using one or more beams,
However, Roy discloses following:
using one or more beams, (Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tsai before the effective filing date of the claimed invention so that using one or more beams be included in a method of wireless communication at a base station.  The motivation to combine the teachings of Roy would lower the power consumption.  It would lead to line of sight (LOS) dominated coverage.  It would also improve signal to noise ratio. (Roy, [0002]-[0006]) 

Regarding Claim 2,	 (Original) The combination of Tsai and Roy disclose the method of claim 1, further comprising: 
identifying beam information associated with a physical location of the UE based on the visual information, wherein the one or more beams are based on the beam information. (Roy, [0076] identification of the time slot or beam, [0081] receive beam identification information, [0098] beam identification number “3”, and [0194].  Roy discloses about location information through various passages, Figs 8A-8B, [0017], [0161], [0164], [0036], [0046] provide location information of WTRU 102, [0158] location information, [0159] precise location information (obtained via GPS, Advanced GPS (AGPS) or other means).  Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])

Regarding Claim 13,	 (Original) The combination of Tsai and Roy disclose the method of claim 1, further comprising:   
determining whether at least one of the base station or the UE is indoor or outdoor based on the visual information for at least a subset of the one or more beams, wherein the communicating is based on the determination. (Tsai, Fig. 1, [0009], [0027] Base Stations 102, [0028]-[0031], The paragraph [0029] discloses Wi-Fi Access Point AP 150, [0028] UEs 104, [0031], Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
  
Regarding Claim 14,	 (Original)The combination of Tsai and Roy disclose the method of claim 1, wherein the visual information includes base station position information, and the one or more beams are based on the base station position information. (Tsai, Fig. 1, [0009], [0027] Base Stations 102, [0028]-[0031], The paragraph [0029] discloses Wi-Fi Access Point AP 150, Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
 
Regarding Claim 15,	 (Original) Tsai discloses an apparatus for wireless communication, comprising: (Tsai, Fig. 1, [0009], [0027] Base Stations 102, [0028]-[0031], The paragraph [0029] discloses Wi-Fi Access Point AP 150)
 means for obtaining visual information of a user equipment (UE); (Tsai, [0028] UEs 104, [0031] The gNodeB (gNB) 180 operates in millimeter wave (mmW) frequencies and/or near mmW frequencies in communication with UE 104.  The gNB acquires visual information of a user equipment as gNB may be equipped with camera, etc.)
means for accessing a shared channel to communicate with the UE based on the visual information; and (Tsai, [0029]-[0030] The small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network)
means for communicating with the UE over the shared channel based on the visual information.  (Tsai, [0029]-[0030] The small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network, [0031] The mmW base station 180 utilizes beamforming 184 to compensate for the extremely high path loss and short range)
Tsai does not explicitly disclose following:
using one or more beams,
However, Roy discloses following:
using one or more beams, (Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tsai before the effective filing date of the claimed invention so that using one or more beams be included in a method of wireless (Roy, [0002]-[0006]) 
  
Regarding Claim 16,	(Original) Tsai discloses an apparatus for wireless communication, comprising: (Tsai, Fig. 1, [0009], [0027] Base Stations 102, [0028]-[0031], The paragraph [0029] discloses Wi-Fi Access Point AP 150)
a memory; and (Tsai, Fig. 2, [0040] memory 276)
at least one processor coupled to the memory and configured to: (Tsai, Fig. 2, [0034], and [0040] processor 275, and memory 276)
obtain visual information of a user equipment (UE); (Tsai, [0028] UEs 104, [0031] The gNodeB (gNB) 180 operates in millimeter wave (mmW) frequencies and/or near mmW frequencies in communication with UE 104.  The gNB acquires visual information of a user equipment as gNB may be equipped with camera, etc.)
access a shared channel to communicate with the UE based on the visual information; and (Tsai, [0029]-[0030] The small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network)
(Tsai, [0029]-[0030] The small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network, [0031] The mmW base station 180 utilizes beamforming 184 to compensate for the extremely high path loss and short range)
Tsai does not explicitly disclose following:
using one or more beams,
However, Roy discloses following:
using one or more beams, (Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tsai before the effective filing date of the claimed invention so that using one or more beams be included in a method of wireless communication at a base station.  The motivation to combine the teachings of Roy would lower the power consumption.  It would lead to line of sight (LOS) dominated coverage.  It would also improve signal to noise ratio. (Roy, [0002]-[0006]) 
 
Regarding Claim 17,	(Original) The combination of Tsai and Roy disclose the apparatus of claim 16, wherein the at least one processor is further configured to: 
identify beam information associated with a physical location of the UE based on the visual information, wherein the one or more beams are based on the beam information. (Roy, [0076] identification of the time slot or beam, [0081] receive beam identification information, [0098] beam identification number “3”, and [0194].  Roy discloses about location information through various passages, Figs 8A-8B, [0017], [0161], [0164], [0036], [0046] provide location information of WTRU 102, [0158] location information, [0159] precise location information (obtained via GPS, Advanced GPS (AGPS) or other means).  Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])

 Regarding Claim 28,	 (Original) The combination of Tsai and Roy disclose the apparatus of claim 16, wherein the apparatus comprises a base station, and wherein the at least one processor is further configured to: 
determine whether at least one of the base station or the UE is indoor or outdoor based on the visual information for at least a subset of the one or more beams, wherein the communicating is based on the determination. (Tsai, Fig. 1, [0009], [0027] Base Stations 102, [0028]-[0031], The paragraph [0029] discloses Wi-Fi Access Point AP 150, [0028] UEs 104, [0031], Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
 
Regarding Claim 29,	 (Original) The combination of Tsai and Roy disclose the apparatus of claim 16, wherein the visual information includes base station position information, and the one or more beams are based on the base station position information. (Tsai, Fig. 1, [0009], [0027] Base Stations 102, [0028]-[0031], The paragraph [0029] discloses Wi-Fi Access Point AP 150, Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
 
Regarding Claim 30,	 (Currently Amended) Tsai discloses a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to: (Tsai, [0024] processing system/processors, Fig. 2, processor 275, Fig. 13, [0096] computer readable medium/memory 1306)
obtain visual information of a user equipment (UE); (Tsai, [0028] UEs 104, [0031] The gNodeB (gNB) 180 operates in millimeter wave (mmW) frequencies and/or near mmW frequencies in communication with UE 104.  The gNB acquires visual information of a user equipment as gNB may be equipped with camera, etc.)
access a shared channel to communicate with the UE based on the visual information; and (Tsai, [0029]-[0030] The small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network)
communicate with the UE over the shared channel based on the visual information.  (Tsai, [0029]-[0030] The small cell 102’ operates in a licensed and/or an unlicensed frequency spectrum.  When operating in an unlicensed frequency spectrum, the small cell 102’ may employ NR and use the same 5GHz unlicensed frequency spectrum which is equivalent to shared channel as used by the WiFi AP 150.  The small cell 102’ employing NR in an unlicensed frequency spectrum boosts coverage to and/or increase capacity of the access network, [0031] The mmW base station 180 utilizes beamforming 184 to compensate for the extremely high path loss and short range)
Tsai does not explicitly disclose following:
using one or more beams,
However, Roy discloses following:
using one or more beams, (Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tsai before the effective filing date of the claimed invention so that using one or more beams be included in a method of wireless (Roy, [0002]-[0006]) 
7.	Claims 3-11, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., (Pub. No.: US 2019/0149216 A1), and Roy et al., (Pub. No.: US 2015/0382171 A1), in view of Zhou et al., (Pub. No.: US 2020/0260486 A1).
  
Regarding Claim 3,	 (Original) The combination of Tsai, and Roy discloses the method of claim 2, further comprising: 
	Tsai and Roy do not explicitly disclose following:
	selecting a first subset of the one or more beams to perform a clear channel assessment (CCA) or a listen before talk (LBT) procedure and a second subset of the one or more beams to refrain from performing the CCA or the LBT procedure based on the visual information and the beam information; and
	performing the CCA or the LBT procedure over the first subset of the one or more beams, wherein the shared channel is accessed for the first subset of the one or more beams when the CCA or the LBT procedure is successful, and wherein the shared channel is accessed for the second subset of the one or more beams without performing the CCA or the LBT procedure. 
	However, Zhou discloses following: 
selecting a first subset of the one or more beams to perform a clear channel assessment (CCA) or a listen before talk (LBT) procedure and a second subset of the (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)
performing the CCA or the LBT procedure over the first subset of the one or more beams, wherein the shared channel is accessed for the first subset of the one or more beams when the CCA or the LBT procedure is successful, and wherein the shared channel is accessed for the second subset of the one or more beams without performing the CCA or the LBT procedure.  (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tsai and Roy before the filing date of the claimed invention with that of Zhou so that selecting a first subset of the one or more beams to perform a clear channel assessment (CCA) or a listen before talk (LBT) procedure and a second subset of the one or more beams to refrain from performing the CCA or the LBT procedure based on the visual information and the beam information; and performing the CCA or the LBT procedure over the first subset of the one or more beams, wherein the shared channel is accessed for the first subset of the one or more beams when the CCA or the LBT procedure is successful, and wherein the shared channel is accessed for the second subset of the one or more beams without performing the CCA or the LBT procedure.  The motivation to combine the teachings of Roy would optimize network’s efficiency.  LBT be one way for sharing the unlicensed spectrum.  It would enhance spatial reuse.  LBT procedure involves least energy detection to determine if the channel is being used. (Zhou, [0332]-[0350], [0357]-[0362], and [0365])
  
Regarding Claim 4,	 (Original) The combination of Tsai, Roy, and Zhou disclose the method of claim 2, further comprising: 
performing a clear channel assessment (CCA) or a listen before talk (LBT) procedure over a wider beam of the one or more beams, wherein the shared channel is (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  The paragraph [0275] discloses about different beam widths)
  
Regarding Claim 5,	 (Original) The combination of Tsai, Roy, and Zhou disclose the method of claim 2, wherein the shared channel is accessed without performing a clear channel assessment (CCA) or a listen before talk (LBT) procedure based on the visual information and the beam information and at least one of line-of- sight information or non-line-of-sight information of the UE. (Zhou, Abstract, [0332]-[0352] CCA or LBT, Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], Roy, [0003] Line of sight (LOS))
 
Regarding Claim 6,	 (Original) The combination of Tsai, Roy, and Zhou disclose the method of claim 5, further comprising: 
(Zhou, Zhou discloses about transmission or reception functions/activity through various passages.  [0196] transmission/reception point, [0269] transmission / reception, [0293] the wireless device 110 which supports multiple reception/transmission functions, [0361] data transmission/reception.  Zhou discloses about interference and characteristics through various passages.  The paragraph [0224] discloses interference, Fig. 7A, [0259] reduce interference, [0438] time selective interference, [0445]-[0446] bursty interference.  Zhou discloses about characteristics through Fig. 5A, [0245] characteristics data, [0270] channel characteristics, [0638] operational characteristics/specific characteristics)

Regarding Claim 7,	 (Original) The combination of Tsai, Roy, and Zhou disclose the method of claim 6, further comprising: 
determining the UE to be an interfering UE on condition that the UE is served by one of: (Zhou, [0199] User Equipment UE, [0209] UE, Fig. 2A, [0213] wireless device 120 which is UE)
a different network than a network of the base station; (Zhou, gNB which is BS, Fig. 2A, [0213] gNB 120 which is BS)
(Zhou, Zhou discloses through paragraph [0194] Time Division Duplex)
the base station using a full duplex scheme. (Zhou, Fig. 2A gNB 120 which is BS, Zhou discloses through paragraph [0194] Time Division Duplex, Fig. 6, [0258] TDD Duplex mechanisms)
 
Regarding Claim 8,	 (Original) The combination of Tsai, Roy, and Zhou disclose the method of claim 2, further comprising: 
selecting a first subset of the one or more beams to perform a clear channel assessment (CCA) or a listen before talk (LBT) procedure and a second subset of the one or more beams to refrain from performing the CCA or the LBT procedure based on the visual information, the beam information, and at least one of line-of-sight information or non-line-of-sight information of the UE; and  (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets, Roy, [0003] Line of sight (LOS)
performing the CCA or the LBT procedure over the first subset of the one or more beams, wherein the shared channel is accessed for the first subset of the one or more beams when the CCA or the LBT procedure is successful, and wherein the shared channel is accessed for the second subset of the one or more beams without performing the CCA or the LBT procedure.  (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)

Regarding Claim 9,	 (Original) The combination of Tsai, Roy, and Zhou disclose the method of claim 8, further comprising:   
(Zhou, Zhou discloses about transmission or reception functions/activity through various passages.  [0196] transmission/reception point, [0269] transmission / reception, [0293] the wireless device 110 which supports multiple reception/transmission functions, [0361] data transmission/reception.  Zhou discloses about interference and characteristics through various passages.  The paragraph [0224] discloses interference, Fig. 7A, [0259] reduce interference, [0438] time selective interference, [0445]-[0446] bursty interference.  Zhou discloses about characteristics through Fig. 5A, [0245] characteristics data, [0270] channel characteristics, [0638] operational characteristics/specific characteristics)

Regarding Claim 10,	 (Original) The combination of Tsai, Roy, and Zhou disclose the method of claim 9, further comprising: 
determining the UE to be an interfering UE on condition that the UE is served by one of: (Zhou, [0199] User Equipment UE, [0209] UE, Fig. 2A, [0213] wireless device 120 which is UE)
a different network than a network of the base station; (Zhou, gNB which is BS, Fig. 2A, [0213] gNB 120 which is BS)
(Zhou, Zhou discloses through paragraph [0194] Time Division Duplex)
the base station using a full duplex scheme. (Zhou, Fig. 2A gNB 120 which is BS, Zhou discloses through paragraph [0194] Time Division Duplex, Fig. 6, [0258] TDD Duplex mechanisms)
 
Regarding Claim 11,	(Original) The combination of Tsai, Roy, and Zhou disclose the method of claim 1, further comprising: 
refraining from using at least one beam of the one or more beams for the communicating based on an unidentified interference source; or (Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
performing a clear channel assessment (CCA) or a listen before talk (LBT) procedure over the at least one beam for the communicating based on the unidentified interference source. (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)
 
 Regarding Claim 18,	 (Original) The combination of Tsai, Roy, and Zhou disclose the apparatus of claim 17, wherein the at least one processor is further configured to:  (Tsai, Fig. 2, [0034], and [0040] processor 275)
select a first subset of the one or more beams to perform a clear channel assessment (CCA) or a listen before talk (LBT) procedure and a second subset of the one or more beams to refrain from performing the CCA or the LBT procedure based on the visual information and the beam information; and (Zhou, Abstract, [0332]-[0352] CCA or LBT)  (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)
perform the CCA or the LBT procedure over the first subset of the one or more beams, wherein the shared channel is accessed for the first subset of the one or more beams when the CCA or the LBT procedure is successful, and wherein the shared channel is accessed for the second subset of the one or more beams without performing the CCA or the LBT procedure. (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)

Regarding Claim 19,	 (Original) The combination of Tsai, Roy, and Zhou disclose the apparatus of claim 17, wherein the at least one processor is further configured to: (Tsai, Fig. 2, [0034], and [0040] processor 275)
(Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)
  
Regarding Claim 20,	 (Original) The combination of Tsai, Roy, and Zhou disclose the apparatus of claim 17, wherein the shared channel is accessed without performing a clear channel assessment (CCA) or a listen before talk (LBT) procedure based on the visual information and the beam information and at least one of line-of- sight information or non-line-of-sight information of the UE.  (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets, Roy, [0003] Line of sight (LOS))
  
Regarding Claim 21,	(Original) The combination of Tsai, Roy, and Zhou disclose the apparatus of claim 20, wherein the at least one processor is further configured to: (Tsai, Fig. 2, [0034], and [0040] processor 275)
determine at least one of a transmission activity or a reception activity of the UE and an interference characteristic of the UE, wherein the one or more beams are further based on the interference characteristic and the at least one of the transmission activity or reception activity.  (Zhou, Zhou discloses about transmission or reception functions/activity through various passages.  [0196] transmission/reception point, [0269] transmission / reception, [0293] the wireless device 110 which supports multiple reception/transmission functions, [0361] data transmission/reception.  Zhou discloses about interference and characteristics through various passages.  The paragraph [0224] discloses interference, Fig. 7A, [0259] reduce interference, [0438] time selective interference, [0445]-[0446] bursty interference.  Zhou discloses about characteristics through Fig. 5A, [0245] characteristics data, [0270] channel characteristics, [0638] operational characteristics/specific characteristics)
 
Regarding Claim 22,	 (Original) The combination of Tsai, Roy, and Zhou disclose the apparatus of claim 21, wherein the apparatus comprises a base station, and wherein the at least one processor is further configured to: (Tsai, Fig. 2, [0034], and [0040] processor 275)
determine the UE to be an interfering UE on condition that the UE is served by one of: (Zhou, [0199] User Equipment UE, [0209] UE, Fig. 2A, [0213] wireless device 120 which is UE)
a different network than a network of the base station; (Zhou, gNB which is BS, Fig. 2A, [0213] gNB 120 which is BS)
a same network as the network of the base station and using dynamic time division duplexing (TDD); or (Zhou, Zhou discloses through paragraph [0194] Time Division Duplex)
the base station using a full duplex scheme. (Zhou, Fig. 2A gNB 120 which is BS, Zhou discloses through paragraph [0194] Time Division Duplex, Fig. 6, [0258] TDD Duplex mechanisms)
  
Regarding Claim 23,	(Original) The combination of Tsai, Roy, and Zhou disclose the apparatus of claim 17, wherein the at least one processor is further configured to: (Tsai, Fig. 2, [0034], and [0040] processor 275)
select a first subset of the one or more beams to perform a clear channel assessment (CCA) or a listen before talk (LBT) procedure and a second subset of the one or more beams to refrain from performing the CCA or the LBT procedure based on the visual information, the beam information, and at least one of line-of-sight information or non-line-of-sight information of the UE; and (Zhou, Abstract, [0332]-[0352] CCA or LBT)  (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)
perform the CCA or the LBT procedure over the first subset of the one or more beams, wherein the shared channel is accessed for the first subset of the one or more beams when the CCA or the LBT procedure is successful, and wherein the shared (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)
 
Regarding Claim 24,	 (Original) The combination of Tsai, Roy, and Zhou disclose the apparatus of claim 23, wherein the at least one processor is further configured to: (Tsai, Fig. 2, [0034], and [0040] processor 275)
determine at least one of a transmission activity or a reception activity of the UE and an interference characteristic of the UE, wherein the one or more beams are further based on the interference characteristic and the at least one of the transmission activity or reception activity.  (Zhou, Zhou discloses about transmission or reception functions/activity through various passages.  [0196] transmission/reception point, [0269] transmission / reception, [0293] the wireless device 110 which supports multiple reception/transmission functions, [0361] data transmission/reception.  Zhou discloses about interference and characteristics through various passages.  The paragraph [0224] discloses interference, Fig. 7A, [0259] reduce interference, [0438] time selective interference, [0445]-[0446] bursty interference.  Zhou discloses about characteristics through Fig. 5A, [0245] characteristics data, [0270] channel characteristics, [0638] operational characteristics/specific characteristics)
 
Regarding Claim 25,	(Original) The combination of Tsai, Roy, and Zhou disclose the apparatus of claim 24, wherein the apparatus comprises a base station, and wherein the at least one processor is further configured to: (Tsai, Fig. 2, [0034], and [0040] processor 275)
determine the UE to be an interfering UE on condition that the UE is served by one of: (Zhou, [0199] User Equipment UE, [0209] UE, Fig. 2A, [0213] wireless device 120 which is UE)
a different network than a network of the base station; (Zhou, gNB which is BS, Fig. 2A, [0213] gNB 120 which is BS)
 a same network as the network of the base station and using dynamic time division duplexing (TDD); or (Zhou, Zhou discloses through paragraph [0194] Time Division Duplex)
the base station using a full duplex scheme.  (Zhou, Fig. 2A gNB 120 which is BS, Zhou discloses through paragraph [0194] Time Division Duplex, Fig. 6, [0258] TDD Duplex mechanisms)

Regarding Claim 26,	 (Original) The combination of Tsai, Roy, and Zhou disclose the apparatus of claim 16, wherein the at least one processor is further configured to: (Tsai, Fig. 2, [0034], and [0040] processor 275)
refrain from using at least one beam of the one or more beams for the communicating based on an unidentified interference source; or (Roy discloses about one or more beams through various passages, [0061]-[0063] beam patterns 2a-2e or directional beams 220a-220e, Fig. 4, [0082]-[0083], Fig. 7C [0112], Fig. 8B, [0161], [0164])
perform a clear channel assessment (CCA) or a listen before talk (LBT) procedure over the at least one beam for the communicating based on the unidentified interference source. (Zhou, Abstract, [0332]-[0352] CCA or LBT, [0335] LBT procedure: LBT procedure be employed for fair and friendly coexistence of LAA with other operators and technologies operating in unlicensed spectrum.  LBT procedure on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment (CAA) to determine if the channel is free for use. The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets.  Zhou discloses about no LBT procedure or LBT without random backoff through paragraph [0336], The paragraph [0277] discloses subset of configured beams.  One or more beams and serving beams disclosed through this paragraph.  Various passages also disclose about subsets)

8.	Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al., (Pub. No.: US 2019/0149216 A1), and Roy et al., (Pub. No.: US 2015/0382171 A1), in view of Cao et al., (Pub. No.: US 2012/0311496 A1).

Regarding Claim 12,	(Original) The combination of Tsai and Roy disclose the method of claim 1, further comprising: 
assigning autonomous uplink resources to the UE and the other UEs for the communicating, (Tsai, [0004] available system resources/sharing available system resources, Fig. 6, [0054] communication resources (Uplink UL)
assigning orthogonal resources to the UE and the other UEs for the communicating, (Tsai, [0004] available system resources/sharing available system resources, the resources can also be orthogonal resources)
Tsai and Roy do not explicitly disclose following:
determining one or more clusters of the UE and other UEs based on the visual information; 
when the UE and the other UEs are in a same cluster of the one or more clusters; or
when the UE and the other UEs are in different clusters of the one or more clusters.
However, Cao discloses following:
determining one or more clusters of the UE and other UEs based on the visual information; (Cao, [0002], [0004] number of clusters, [0002] Clustering is a widely used method to group data entities into subsets called clusters such that the entities in each cluster are similar in some way.  The entire reference is directed to information visualization and clustering/clusters, [0005] provide visual cues for the cluster quality, [0006] visual displays.  Fig. 1 illustrates visualization system, Fig. 2 illustrates visual encoding, and Fig. 3 illustrate visual cues)
when the UE and the other UEs are in a same cluster of the one or more clusters; or (Cao, [0025], [0033], [0067] similar clusters)
when the UE and the other UEs are in different clusters of the one or more clusters. (Cao, [0006], and [0067] different clusters, [0033] dissimilar clusters)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Tsai and Roy before the filing date of the claimed invention with that of Cao so that determining one or more clusters of the UE and other UEs based on the visual information; when the UE and the other UEs are in a same cluster of the one or more clusters; or when the UE and the other UEs are in different clusters of the one or more clusters. The motivation to combine the teachings of Cao would include the teachings on clustering/clusters, and the cluster interpretation, evaluation, and refinement would be achieved.  (Cao, [0002]-[0012])

Regarding Claim 27,	 (Original) The combination of Tsai and Roy disclose the apparatus of claim 16, wherein the at least one processor is further configured to: (Tsai, Fig. 2, [0034], and [0040] processor 275)
determine one or more clusters of the UE and other UEs based on the visual information;  (Cao, [0002], [0004] number of clusters, [0002] Clustering is a widely used method to group data entities into subsets called clusters such that the entities in each cluster are similar in some way.  The entire reference is directed to information visualization and clustering/clusters, [0005] provide visual cues for the cluster quality, [0006] visual displays.  Fig. 1 illustrates visualization system, Fig. 2 illustrates visual encoding, and Fig. 3 illustrate visual cues)
assign autonomous uplink resources to the UE and the other UEs for the communicating (Tsai, [0004] available system resources/sharing available system resources, Fig. 6, [0054] communication resources (Uplink UL) when the UE and the other UEs are in a same cluster of the one or more clusters; or (Cao, [0025], [0033], [0067] similar clusters)
assign orthogonal resources to the UE and the other UEs for the communicating (Tsai, [0004] available system resources/sharing available system resources, the resources can also be orthogonal resources) when the UE and the other UEs are in different clusters of the one or more clusters. (Cao, [0006], and [0067] different clusters, [0033] dissimilar clusters)

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463